DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed on July 10, 2022 are entered into the file. Currently claims 1 and 5 are amended, claim 2 is cancelled, and claim 5 is withdrawn; resulting in claims 1 and 3-4 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2022 and July 9, 2022 considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chizuka (JP 2017-189186)1,2,3 in view of Cho (KR 2015-0035138)3,4 and Nakayama (US 2004/0063366)3.
With respect to claims 1 and 4, Chizuka teaches a first nonwoven web in which the constituent fibers contain carbon (second surface layer) and a second nonwoven web (first surface layer) in which the carbon content of the constituent fibers is lower than that of the first nonwoven web or the constituent fibers do not contain carbon for use as a primary base cloth for tufted carpets (paragraphs [0008], [0010]). The carbon content in the first nonwoven web (second surface layer) results in the layer exhibiting a black or dark grey color and the less carbon content or no carbon content in the second nonwoven web (first surface layer) results in the layer exhibiting a lighter gray or white color (paragraph [0024]). The constituent fibers of the first and second nonwoven webs (second and first surface layers) each have a structure in which a low melting point resin having a melting point lower than a core resin is arranged around the core resin (paragraph [0011]). Examples of the high melting point polymer and low melting point polymer include high melting point polyester/low melting point polyester (paragraph [0021]). In an example the first nonwoven (second surface layer) and its constituent fiber has a carbon content of 0.35% by mass and the second nonwoven (first surface layer) has a carbon content of 0.05% by mass, resulting in a dark gray first nonwoven web (second surface layer) and a light gray second nonwoven web (first surface layer) (paragraph [0030]), and the fineness of the composite fiber was 5 dtex (4.5 den) (paragraph [0029]).
Chizuka is silent as to the first nonwoven web (second surface layer) and the second nonwoven web (first surface layer) comprising a mixed filament yarn having a content ratio of a first filament including a first polyester having a melting point of 250oC or more and a second filament including a second polyester having a melting point of 190oC or less of 95:5 to 85:15%.
Cho teaches a spunbond nonwoven fabric for carpet base paper which has excellent tufting processability (paragraph [0001]). The invention provides a first filament made of polyester having a melting point of 255oC or higher and a second filament made of a low melting point copolyester having a melting point of 40oC or more lower than that of the first filament by spinning and mixing to form an entangled fiber layer of mixed fiber spun yarn (mixed filament yarn) (paragraph [0014]). The mixed fiber spinning is prepared so that the content ratio of the polyester of the first filament and the low melting point copolyester of the second filament is 95:5 to 85:5% by weight (paragraph [0021]).
When the content ratio of the second filament is 5% by weight or less, the strength and elongation of the nonwoven fabric decreases, making it difficult to use as a carpet base paper (paragraph [0022]). When the content of the second filament exceeds 15% by weight a large amount of filament breakage in the tufting process occurs due to the excessive adhesion between the filaments, thereby lowering the strength and elongation of the nonwoven fabric (paragraph [0022]). The spunbond nonwoven carpet has a tensile strength retention rate of 50 to 90% after tufting (paragraph [0034]).
The lower melting point range of 215oC or lower of Chizuka substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Chizuka, because overlapping ranges have been held to establish prima facie obviousness.
The filament fiber has a fineness of 4 to 10 denier (paragraph [0023]). When the fineness of the filament is less than 4 denier, a lot of breakage occurs in the tufting process (paragraph [0024]). When the fineness exceeds 10 denier, it becomes difficult to commercially uniformly manufacture the nonwoven fabric (paragraph [0024]).
Since both Chizuka and Cho teach nonwoven primary backings for tufted carpets comprising a high melting point polyester and a low melting point polyester, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second nonwoven webs (second and first surface layers) of Chizuka to comprise a first filament made of polyester having a melting point of 255oC or higher and a second filament made of a low melting point copolyester having a melting point of 40oC or more lower than that of the first filament by spinning and mixing to form an entangled fiber layer of mixed fiber spun yarn (mixed filament yarn) with a content ratio of the polyester of the first filament and the low melting point copolyester of the second filament is 95:5 to 85:5% by weight, where the fineness of the filament yarn is 4-10 denier in order to provide a primary carpet backing that has sufficient strength and elongation to be used as a carpet backing and a tensile strength retention rate of 50 to 90% after tufting with filament fibers that do not break during tufting and are able to be commercially uniformly manufactured.
With respect to the location of the carbon in light of the combination of Chizuka in view of Cho, Chizuka teaches the carbon may be located in low melting point sheath and the high melting point core (paragraph [0030]). Therefore, to one of ordinary skill in the art, it would have been obvious to try the carbon black in the first filament, the second filament, or both the first and second filament of the combination of Chizuka in view of Cho, in order to determine which provided the desired white/gray/black color. See MPEP 2143.
With respect to the amount of carbon in the first nonwoven web (second surface layer) and the second nonwoven web (first surface layer) in light of the combination of Chizuka in view of Cho, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of carbon in each nonwoven layer, respectively. One would have been motivated to provide a primary base cloth for a tufted carpet with the desired color of white/gray/black on each surface. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II).
Chizuka in view of Cho is silent as to the carbon being carbon black.
Nakayama teaches a suede artificial leather having excellent color fastness to light and color development in a wide variety of colors (paragraph [0002]). The superfine fiber contains a carbon black having an average particle size of 0.01 to 0.3 microns (hereinafter may be collectively referred to as “pigment A”) in an amount of 0 to 8% by mass (paragraph [0037]). As the pigment A it is critical to use the organic pigment and/or carbon black because of their excellency in color brilliantness and color development, and their little adverse effect on the fiber properties due to a good spinnability (paragraph [0039]). The superfine fiber may be polyester (paragraph [0055]). The fabric formed is a nonwoven (paragraph [0026]).
Since both Chizuka in view of Cho and Nakayama teach polyester nonwoven fabrics colored with carbon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon of Chizuka in view of Nakayama to be carbon black in order to provide excellency in color brilliantness and color development with little effect on the fiber properties due to good spinnability.
With respect to the weight percentages of carbon black, as discussed above, Chizuka teaches in an example the first nonwoven (second surface layer) and its constituent fiber (first filament) has a carbon content of 0.35% by mass and the second nonwoven (first surface layer) and its constituent filament (first filament) has a carbon content of 0.05% by mass, resulting in a dark gray first nonwoven web (second surface layer) and a light gray second nonwoven web (first surface layer) (paragraph [0030]).
As to the ranges recited in the claims, it has been held that obviousness exists where the claims ranges and prior art ranges not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 (I). In the instant case, the amount of carbon in the second nonwoven web (first surface layer) and first nonwoven web (second surface layer) is close but does not overlap with the claimed range in claim 2. In the examples on pages 18-19 of the instant specification, the first surface layer appears in a range of white to gray, including light gray and the second surface layer appears in a dark gray to black range. Similarly, the content of the carbon black in the second nonwoven web (first surface layer) of Chizuka results in a gray, light gray, or white color and in the first nonwoven web (first surface layer) results in a dark gray or black color (paragraphs [0042], [0030]). Therefore, the second nonwoven web of Chizuka has the same properties as the instant first surface layer (paragraph [0030]).
In the alternative, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of carbon in each filament in the nonwoven layers, respectively. One would have been motivated to provide a primary base cloth for a tufted carpet with the desired color of white/gray/black on each surface. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II).

With respect to claim 3, Chizuka in view of Cho and Nakayama teaches all the limitations of claim 1 above. Chizuka further teaches the first nonwoven web (second nonwoven web) is black or dark gray and the second nonwoven web (first surface layer) exhibits a lighter gray or white color (paragraph [0024]).
Chizuka in view of Cho and Nakayama teaches the claimed invention above but does not expressly teach the second nonwoven web (first surface layer) having a white index of 5.3 to 17.0 and the first nonwoven web (second surface layer) having a white index of 4.0 to 5.2. It is reasonable to presume that the white indexes of each layer is inherent to Chizuka in view of Cho and Nakayama. Support for said presumption is found in that the instant specification at pages 17-18 teach that as the numeral value of the white index is higher, it means white. Therefore, the white index is a measure of color of the layer. In the examples on pages 18-19 of the instant specification, the first surface layer appears in a range of white to gray, including light gray and the second surface layer appears in a dark gray to black range. Similarly, Chizuka teaches the first nonwoven web (second nonwoven web) is black or dark gray and the second nonwoven web (first surface layer) exhibits a lighter gray or white color (paragraph [0024]). Since the nonwoven layers of Chizuka in view of Cho and Nakayama exhibit the same colors as the instant invention, the white indexes of the layers are expected to be within the claimed range.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed July 10, 2022.

Response – Claim Rejections 35 USC §103
Applicant’s arguments submitted on July 10, 2022 have been fully considered but are not persuasive.
On page 6 of the response Applicant submits that although Cho teaches a first filament made of polyester with a melting point of 255oC or higher and a second filament made of a low-melting point copolyester having a melting point of 40oC or lower than the first filament, it cannot be seen that it is obvious to replace the sheath-core filament of Chizuka with the filament compositions of Cho because the technical aims and the means (especially in the shape or morphology of the filaments) between Chizuka and Cho are different.
The Examiner respectfully disagrees. Chizuka teaches a first nonwoven web and a second nonwoven web for use as a primary base cloth for tufted carpets (Chizuka; paragraphs [0008], [0010]). The constituent fibers of the first and second nonwoven webs each have a structure in which a low melting point resin having a melting point lower than a core resin is arranged around the fore resin (Chizuka; paragraph [0011]). Examples of the high melting point polymer and the low melting point polymer include high melting point polyester/low melting point polyester (Chizuka; paragraph [0021]). Chizuka does also teach that the first and second constituent fibers may be singe-phase type fibers (Chizuka; paragraph [0020]). During processing the low melting point sheath melts and softens and consolidates the nonwoven (Chizuka; paragraph [0022]).
Similarly, Cho teaches a nonwoven fabric for a carpet base which has excellent tufting processability (Cho; paragraph [0001]). The invention provides a first filament made of polyester having a melting point of 255oC or higher and a second filament made of a low melting point copolyester having a melting point of 40oC or more lower than that of the first filament (Cho; paragraph [0014]). The low melting point copolyester is used as an adhesive to bind the nonwoven (Cho; paragraphs [0029]-[0032]).
Therefore both Chizuka and Cho have the same technical aims to provide a nonwoven backing for tufted carpets achieved by the same means of using a low melting point polyester to bind a high melting point polyester to form a consolidated nonwoven backing. As such the ordinary artisan would be motivated to have modified the first and second nonwoven webs (second and first surface layers) of Chizuka to comprise a first filament made of polyester having a melting point of 255oC or higher and a second filament made of a low melting point copolyester having a melting point of 40oC or more lower than that of the first filament by spinning and mixing to form an entangled fiber layer of mixed fiber spun yarn (mixed filament yarn) with a content ratio of the polyester of the first filament and the low melting point copolyester of the second filament is 95:5 to 85:5% by weight, where the fineness of the filament yarn is 4-10 denier in order to provide a primary carpet backing that has sufficient strength and elongation to be used as a carpet backing and a tensile strength retention rate of 50 to 90% after tufting with filament fibers that do not break during tufting and are able to be commercially uniformly manufactured as suggested in the rejection of claim 1 above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Cited in IDS as WO 2017/179519
        3 Previously presented
        4 Machine translation of patent publication KR 10-1976119 used as reference